DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/532272 on June 2, 2022, in which Claims 1-12 and 14-23 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 and 14-23 are pending, of which Claims 1-12 and 14-23 are allowed.  

Allowable Subject Matter
Claims 1-12 and 14-23 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.  The non-volatile memory switch of claim 1, wherein the program code to prevent an error condition of one of the different root complexes from affecting transactions of another of the different root complexes comprises program code executable by the processor to cause the non-volatile memory switch to: based on detection of a data parity error in completion data of a root complex response to one non-volatile memory device among one or more single port non-volatile memory devices, modify the root complex response to indicate a poisoned payload wherein the root complex response was received via a first of the plurality of interconnect interfaces; and communicate to the one device via the second interconnect interface the modified root complex response.

12. A non-volatile memory (NVM) enclosure comprising: a peripheral component interface express (PCIe) interface; a plurality of single port non-volatile memory (NVM) devices; and a NVM switch communicatively coupled between the PCIe interface and the plurality of single port NVM devices, wherein the NVM switch comprises a processor and a machine-readable medium having stored thereon program code executable by the processor to cause the NVM switch to, reserve to different root complexes different memory spaces on the plurality of single port NVM devices; to the plurality of single port non-volatile memory devices as a single root complex, including modifying identifiers, within memory transaction messages received by the NVM switch from the different root complexes, to a common value indicative of the single root complex, each identifier indicating a corresponding root complex rom which a memory transaction message having the identifier was prevent an error condition of one of the different root complexes from affecting transactions of another of the different root complexes.

22. The NVM enclosure of claim 14, wherein the program code to present the different root complexes to non-volatile memory devices as a single root complex comprises program code executable by the processor to cause the NVM switch to use the maintained associations to determine root complexes, among the different root complexes, that correspond to memory transaction messages received by the non-volatile memory switch from the plurality of single port NVM devices.



Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “present the different root complexes to the set of one or more single port non-volatile memory devices as a single root complex, including modifying identifiers, within memory transaction messages received by the non-volatile memory switch from the different root complexes, to a common value indicative of the single root complex, each identifier indicating a corresponding root complex from which a memory transaction message having the identifier was received”, in Claims 1, 12 and 18; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-12 and 14-23 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Lin et al. (U.S. Patent Application 2015/0082080), hereinafter “Lin”.  Lin is cited on PTO-892 filed 6/16/2022.
	Lin: ¶ 31 teaches the root complex is configured to process and forward a request between the main CPU and the PCIe endpoint device; the switch is configured to route a request downstream to the PCIe endpoint device connected to the downstream port, and route a request upstream from each independent downstream port to a single root complex, and may be further configured to route a request from one downstream port to another downstream port. The PCIe endpoint device has a function of initiating a request and completing PCIe transaction processing, and the PCIe endpoint device may be a storage device, a network adapter, an audio card, or the like.


Although conceptually similar to the claimed invention of the instant application, Lin does not teach modifying identifiers, for multiple memory transactions, to a common value indicative of a single root complex.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Freimuth (US Patent 7,657,663) teaches sharing of the SR-IOV device amongst a plurality of roots.
-Davis (US Patent 9,842,075) teaches each host processor socket may include a single core processor or a multi-core processor, and each socket may present its own root complex.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114